Citation Nr: 1532163	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO. 10-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent for weakness of the
left lower extremity.

2. Entitlement to an initial rating higher than 10 percent for weakness of the
right lower extremity.

3. Entitlement to an initial rating higher than 10 percent for weakness of the
right upper extremity.

4. Entitlement to an initial rating higher than 30 percent for dysphagia.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977

He appealed to the Board of Veterans' Appeals (Board) from a January 2009
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)
in Boston Massachusetts. He relocated to Florida and later to Maine, so the RO in
Togus, Maine, currently has jurisdiction and is the RO that most recently recertified his appeal to the Board.

The January 2009 decision at issue granted service connection for multiple sclerosis (MS) with neurogenic bladder and assigned an initial 60 percent rating for this Disability. The RO also granted service connection for other residuals of the MS namely, for associated weakness of the left lower extremity, which received an initial 40 percent rating, for dysphagia (difficulty swallowing), which received an initial 30 percent rating, and for weakness of the right upper and right lower extremities, which received initial 10 percent ratings. All of the initial ratings were retroactively effective from August 16, 2008, the date of receipt of his claims. He appealed for higher initial ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times, since the effective date of the award if there have been occasions when the disability has been more severe than at others. This will compensate him for the variance in the severity of his disability.).

The Veteran was scheduled to appear before the Board by videoconference on October 3, 2012. However, the Veteran did not report to the hearing, and has not provided an explanation for his absence. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014). 

In December 2012 the Board denied the claim of entitlement to an initial rating
higher than 60 percent for the MS with neurogenic bladder, including on an extra schedular basis under the special provisions of 38 C F R § 3 321(b)(1). The Board remanded the remaining claims for further development and consideration. However, the requested development was not completed, therefore, in September 2014, the Board again remanded this case for additional development because there had not been substantial compliance with the earlier remand. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). The requested development was once again not completed and, in January 2015, the Board again remanded this case for additional development because there had not been substantial compliance with the earlier remand. See id. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Specifically, the January 2015 remand directed, inter alia, that "[a] copy of the VA examination notification letter must be added to the file" and, "[i]f the Veteran does not attend the VA examinations, include the notification for the scheduled examinations in the claims file". There is a March 2015 Report of General Information that states that the RO sends a letter to every veteran regarding scheduled examinations, but that statement does not adequately comply with the remand. 

Unfortunately, the Veteran did not attend the VA examinations but no notifications for the scheduled examinations have been associated with the claims file. Moreover, based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations). As such, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation examination to reassess the severity of his dysphagia and the weakness affecting his right and left lower extremities and right upper extremity. A copy of the VA examination notification letter must be added to the file. The claims file and a complete copy of this remand must be made available to and reviewed by the examiner for the pertinent history. Responses are especially needed concerning the following:

(a) the extent or degree of weakness or other impairment of the right and left lower extremities and right upper extremity, including a description of this weakness in terms of whether it is akin to complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is slight/mild, moderate, moderately severe, or severe.

(b) whether dysphagia only permits the Veteran to swallow liquids.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Include the notification(s) for the scheduled examinations in the claims file.

3. After the above tasks are completed, review the claims file to ensure that it is in complete compliance with the directives of this remand. If deficient in any way, take corrective action.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

